ORDER DISMISSING APPEAL

PER CURIAM.
Appellant is the petitioner in a pending dissolution action and seeks review of a non-final order denying her motion to hold her husband in contempt. We previously denied husband’s motion to dismiss the appeal on the ground that we lack jurisdiction, but now conclude that we should have granted the motion.
The appeal is from an order refusing to hold the husband in contempt for allegedly failing to make temporary support payments. Although there are cases in which appellate courts have reviewed orders denying motions for contempt, it appears in those cases that the orders were entered after final judgment. Hollander v. Vetrick, 675 So.2d 1047 (Fla. 4th DCA 1996); Didier v. Didier, 669 So.2d 1072 (Fla. 1st DCA 1996); James v. James, 648 So.2d 287 (Fla. 3d DCA 1995). Jurisdiction to review those orders was authorized by Florida Rule of Appellate Procedure 9.130(a)(4) because they were “non-final orders entered after final order.”
The order in the present case was not entered after a final order, and it is not reviewable under rule 9.130. Goelz v. Goelz, 660 So.2d 419 (Fla. 4th DCA 1995); and Crane v. Crane, 559 So.2d 97 (Fla. 5th DCA 1990). Appeal dismissed.
DELL, FARMER and KLEIN, JJ., concur.